              Case 1:19-cv-10595-ER Document 107 Filed 09/16/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MEHMET EMIN TATAS,
                                      Plaintiff,

                             – against –
                                                                                        ORDER
ALI BABA’S TERRACE, INC., ALI RIZA                                                19 Civ. 10595 (ER)
DOGAN, SENOL BAKIR, and TOLGAHAN
SUBAKAN,

                                      Defendants.


Ramos, D.J.:

           The Court is in receipt of Defendants’ notice of Ali Baba’s bankruptcy and motion to

extend the automatic stay to the individual defendants. The motion is GRANTED.

           First, the Court acknowledges that Ali Baba’s filed for bankruptcy in the United States

Bankruptcy Court for the Southern District of New York, under Case No. 21-bk-11550 (JLG).

Therefore, this matter is automatically stayed as to Ali Baba’s pursuant to 11 U.S.C. § 362(a).

           Second, the Court finds that it is appropriate to extend the stay to the individual

defendants. Counsel for Defendants has submitted evidence showing that all Defendants have

received coverage under Ali Baba’s insurance policy. See Doc. 105-2. Numerous courts in this

Circuit have found that enjoining actions as to individual, non-debtor defendants is appropriate

when doing so would prevent the depletion of the debtor’s assets, including a shared insurance

policy. See, e.g., In re Quigley Co., Inc., 676 F.3d 45, 57–58 (2d Cir. 2012). Accordingly, the

Court will stay this action in its entirety. 1



1
    Defendants’ request for a temporary stay pending resolution of this motion is therefore denied as moot.
           Case 1:19-cv-10595-ER Document 107 Filed 09/16/21 Page 2 of 2




         Defendants are instructed to notify the Court within 48 hours of the resolution of Ali

Baba’s bankruptcy proceedings. The Clerk of Court is respectfully directed to stay this case.

          It is SO ORDERED.
Dated:    September 16, 2021
          New York, New York

                                                              EDGARDO RAMOS, U.S.D.J.




                                                  2
